                                            Case 3:20-cv-05787-SI Document 48 Filed 10/05/20 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CHILDREN’S HEALTH DEFENSE,                          Case No. 20-cv-05787-SI
                                   7                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   8              v.                                         REQUEST FOR RULE 4(F) AND 16(C)
                                                                                             ORDERS
                                   9     FACEBOOK INC., et al.,
                                                                                             Re: Dkt. No. 28
                                  10                    Defendants.

                                  11

                                  12          Plaintiff’s “request for Rule 4(f) and 16(c) orders” is scheduled for a hearing on October 9,
Northern District of California
 United States District Court




                                  13   2020. Pursuant to Civil Local Rule 7-1(b), the Court determines that this matter is appropriate for

                                  14   resolution without oral argument and VACATES the hearing. For the reasons set forth below, the

                                  15   Court DENIES plaintiff’s request.

                                  16

                                  17                                              DISCUSSION

                                  18          Plaintiff Children’s Health Defense (“CHD”) filed this case on August 17, 2020 against

                                  19   Facebook, Inc., Mark Zuckerberg, Science Feedback, Poynter Institute, and Politifact.1 On August

                                  20   27, 2020, the case was reassigned to the undersigned judge. An initial case management conference

                                  21   is scheduled for November 20, 2020.

                                  22          On September 10, 2020, plaintiff filed a “request for Rule 4(f) and 16(c) orders.” Dkt. No.

                                  23   28. Plaintiff’s request stated that CHD “withdraws its consent” to earlier-filed stipulations regarding

                                  24   briefing schedules due to alleged inaccuracies in a declaration filed by Facebook’s counsel in

                                  25   support of the stipulations, and asks this Court to enter orders (1) setting forth the same briefing

                                  26
                                  27
                                              1
                                                 According to the “Certificate of Interested Entities” filed by Poynter Institute, “PolitiFact
                                       is a branded news fact-checking service operated by the Poynter Institute for Media Studies, Inc.”
                                  28   and “[d]espite the allegations made in Plaintiff’s Verified Complaint (D.E. 1), it does not exist as a
                                       separate legal entity.” Dkt. No. 47.
                                            Case 3:20-cv-05787-SI Document 48 Filed 10/05/20 Page 2 of 3




                                   1   schedule on defendants’ upcoming motions to dismiss as provided for in the stipulations and entered

                                   2   by this Court, (2) requiring counsel for CHD and Facebook to meet and confer regarding ESI-

                                   3   retention protocols and an upcoming amendment to Facebook’s Terms of Service in advance of the

                                   4   time required under Federal Rule of Civil Procedure 26(f) and this Court’s rules, (3) requiring that

                                   5   counsel for Facebook accept substitute electronic service on behalf of Mark Zuckerberg, and (4)

                                   6   requiring that counsel for Facebook also accept service on behalf of Science Feedback, a French

                                   7   non-profit defendant.

                                   8          Defendants oppose plaintiff’s request on the grounds that plaintiff’s requests are “moot,

                                   9   meritless, or made-up” because (1) the Court already entered the briefing schedule plaintiff requests,

                                  10   (2) the parties will meet-and-confer as required under the local rules before the November 20, 2020

                                  11   case management conference, (3) counsel for Facebook agreed to accept electronic service for Mr.

                                  12   Zuckerberg upon conferring with their client, and (4) there is no basis in law to force Facebook to
Northern District of California
 United States District Court




                                  13   accept service on behalf of an unrelated foreign entity.        Although plaintiff’s reply disputes

                                  14   defendants’ descriptions of the communications between counsel, plaintiff agrees that the only

                                  15   “live” issue remaining is plaintiff’s request that the Court “issue an order for immediate substitute

                                  16   electronic service of Science Feedback through Facebook’s attorney-agent WilmerHale.” Reply at

                                  17   12 (Dkt. No. 45).

                                  18          Before turning to this remaining issue, the Court is compelled to make some observations.

                                  19   As evidenced by the fact that three of the four “disputes” were resolved or otherwise evaporated by

                                  20   the reply brief, this motion was largely unnecessary. In addition, an inordinate amount of the

                                  21   briefing was devoted to counsel “correcting” alleged inaccuracies made by the other side regarding

                                  22   the parties’ communications. Such briefing does not aid the Court. The Court strongly encourages

                                  23   counsel to cooperate with each other and to follow the Federal Rules, the Civil Local Rules of the

                                  24   Northern District of California, and this Court’s Standing Orders.

                                  25          With regard to CHD’s request that the Court order Facebook’s attorneys to accept service

                                  26   on behalf of Science Feedback, CHD details its efforts and expenses incurred thus far in attempting

                                  27   to serve Science Feedback in France, and argues that substituted service is necessary at this time “in

                                  28   order to align its response date with the four U.S. defendants, and move the case on an expedited
                                                                                         2
                                            Case 3:20-cv-05787-SI Document 48 Filed 10/05/20 Page 3 of 3




                                   1   schedule commensurate with its stakes.” Reply at 11. Plaintiff’s reply brief suggests that it does

                                   2   not want to pursue service through the Hague Convention because that process can take two to three

                                   3   months. Id. at 4.

                                   4             The Court finds that CHD has not demonstrated that substituted service through Facebook’s

                                   5   attorneys is appropriate at this time. CHD cites cases for the proposition that courts can order

                                   6   substituted service on a foreign defendant, such as service upon a foreign defendant’s counsel based

                                   7   in the United States. See, e.g., Prod. & Ventures Int’l v. Axus Stationary (Shanghai) Ltd., No. 16-

                                   8   CV-00669-YGR, 2017 WL 1378532, at *4 (N.D. Cal. Apr. 11, 2017). Here, however, CHD is

                                   9   requesting that the Court order substituted service through Facebook’s attorneys. CHD does not

                                  10   contend that WilmerHale also represents Science Feedback. Instead, CHD asserts that Facebook

                                  11   and Science Feedback have some type of contractual relationship,2 and thus that it is reasonable to

                                  12   order substituted service through Facebook’s lawyers. Based upon the limited record before the
Northern District of California
 United States District Court




                                  13   Court, the Court cannot conclude that it would comport with due process to order substituted service

                                  14   on Science Feedback through Facebook’s attorneys. At this early stage of the litigation, the Court

                                  15   finds it appropriate that plaintiff continue to attempt service on Science Feedback, including through

                                  16   the Hague Convention. CHD may renew its request for alternative service on Science Feedback if

                                  17   its continued efforts prove fruitless.

                                  18
                                  19                                             CONCLUSION

                                  20             For the foregoing reasons, the Court DENIES plaintiff’s request for Rule 4(f) and 16(c)

                                  21   orders.

                                  22             IT IS SO ORDERED.

                                  23   Dated: October 5, 2020

                                  24                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                                 2
                                  27             Facebook states that Science Feedback is an independent contractor. CHD asserts that
                                       “Science Feedback is wholly dependent upon Facebook, both financially and editorially,” and that
                                  28   characterizing Science Feedback as an independent contractor “does not square with Science
                                       Feedback’s description of their relationship” on Science Feedback’s website. Reply at 8.
                                                                                        3
